[Cite as Siekfer v. Ohio Dept. of Transp., 2010-Ohio-1949.]

                                       Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




CORY SIEFKER, et al.

        Plaintiffs

        v.

OHIO DEPT. OF TRANSPORTATION

        Defendant

        Case No. 2009-06451-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



        {¶ 1} Plaintiffs, Cory Siefker and Meg Buzzi, filed this action alleging their 1997
Honda CR-V was damaged as a proximate cause of negligence on the part of
defendant, Department of Transportation (ODOT), in maintaining an overpass bridge
spanning Interstate 71 in Columbus. Plaintiffs pointed out they were traveling north on
Interstate 71 at approximately 9:45 a.m. on July 7, 2009, when the particular damage
incident occurred. Plaintiffs related “[a]s we passed under the 11th Street overpass,
water and debris fell from the overpass and struck the front windshield of our 1997
Honda CR-V.” Plaintiffs exited Interstate 71 at the 17th Street exit and discovered the
windshield of the vehicle “was partially shattered and cracked.”          Plaintiffs filed this
complaint seeking to recover $255.47, an amount representing the replacement cost of
a windshield, plus the $25.00 filing fee. The filing fee was paid.
        {¶ 2} Defendant filed an investigation report explaining that ODOT maintains
Interstate 71 through Columbus with the City of Columbus bearing the maintenance
responsibility for the 11th Street overpass bridge spanning Interstate 71. Essentially,
defendant contended ODOT is not the proper party defendant in this action due to the
fact the City of Columbus maintains all the overpass bridges spanning Interstate 71
within the city limits.
       {¶ 3} Plaintiffs did not file a response. The origin site of the damage-causing
condition was located within the City of Columbus. The proper party defendant in this
action is the City of Columbus.
       {¶ 4} Ohio Revised Code Section 5501.31 in pertinent part states:
       {¶ 5} “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director . . .”
       {¶ 6} The site of the damage-causing incident was not the maintenance
responsibility of defendant. Consequently, plaintiff’s case is dismissed.




                                  Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




CORY SIEFKER, et al.

       Plaintiffs

       v.

OHIO DEPT. OF TRANSPORTATION

       Defendant

       Case No. 2009-06451-AD
Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION



         Having considered all the evidence in the claim file and, for the reasons set forth
above, plaintiffs’ case is DISMISSED. Court costs are assessed against plaintiffs.



                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

Cory Siefker                                      Jolene M. Molitoris, Director
Meg Buzzi                                         Department of Transportation
2392 N. 4th Street                                1980 West Broad Street
Columbus, Ohio 43202                              Columbus, Ohio 43223

RDK/laa
12/29
Filed 1/7/10
Sent to S.C. reporter 4/30/10